Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 3,774,542 A).
Regarding claim 1, Walsh teaches (Fig. 1-3, 5, and 17): An aerial sky tram system comprising: a plurality of towers (13); a cable track (track members 10) suspended from the plurality of towers (13) by a support cable (19); and a sky tram (22) coupled to the cable track (10) (Fig. 1 and 5), the sky tram (22) comprising a plurality of rotors (26) that propel the sky tram (22) along the cable track (10) (col. 5, lines 17-20).  
Regarding claim 2, Walsh teaches the elements of claim 1, as stated above. Walsh further teaches (Fig. 12-13 and 17):  each rotor (26) of the plurality of rotors (26) comprises a vane (propeller blade; Fig. 17) that articulates to control a direction of thrust generated by the rotor (col. 8, lines 11-27). 
The vane of the rotor has been given its broadest reasonable interpretation and is being construed as the propeller blades (Fig. 17) of Walsh. The propeller blades articulate at least relative to the pivot 74 to control a direction of thrust generated by the rotor (col. 8, lines 11-27). 
Regarding claim 4, Walsh teaches the elements of claim 1, as stated above. Walsh further teaches (Fig. 1-2): the cable track (10) comprises two cables (11) coupled together by a cable track support (cross bracing rods 16) (Fig. 2).  
Regarding claim 5, Walsh teaches the elements of claim 4, as stated above. Walsh further teaches (Fig. 1-3): the cable track support (16) comprises an attachment bracket (collars 15) that couples the support cable (19) to the cable track (10) (Fig. 2-3). 
Regarding claim 10, Walsh teaches the elements of claim 1, as stated above. Walsh further teaches (Fig. 1-2): the cable track (10) comprises a curved portion (Fig. 3); the plurality of towers (13) comprises a first tower (13), a second tower (13), and a turn tower (17) positioned between the first and second towers (Fig. 3); and the turn tower (17) is positioned outside of a curve of the curved portion (Fig. 3). 
Regarding claim 13, Walsh teaches the elements of claim 1, as stated above. Walsh further teaches (Fig. 6 and 17): the sky tram (22) comprises a truck (runner or sled 24) attached to a top of the sky tram (22) and coupled to the cable track (10). 
Regarding claim 14, Walsh teaches the elements of claim 13, as stated above. Walsh further teaches (Fig. 6-7 and 17): the truck (24) comprises a pair of c-channel members (32, 43) (Fig. 6-7 and 17), each c-channel member of the pair of c-channel members (32, 43) comprising an opening that faces the opening of the other c-channel member of the pair of c-channel members (Fig. 6-7 and 17). 
Regarding claim 18, Walsh teaches (Fig. 1-3, 5-6, and 17): A sky tram (22) for an aerial sky tram system, the sky tram comprising: a compartment (Fig. 1); a truck (24) attached to a top of the compartment (Fig. 17) and configured to couple to the sky tram (22) to a cable track (10) suspended from a tower (13); and a plurality of rotors (26) attached to the compartment  (Fig. 1) and configured to propel the sky tram along the cable track (10) (col. 5, lines 17-20).  
Regarding claim 19, Walsh teaches the elements of claim 18, as stated above. Walsh further teaches (Fig. 12-13 and 17):  each rotor (26) of the plurality of rotors (26) comprises a vane (propeller blade; Fig. 17) that articulates to control a direction of thrust generated by the rotor (col. 8, lines 11-27). 
The vane of the rotor has been given its broadest reasonable interpretation and is being construed as the propeller blades (Fig. 17) of Walsh. The propeller blades articulate at least relative to the pivot 74 to control a direction of thrust generated by the rotor (col. 8, lines 11-27). 


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Hathaway et al. (US 5,901,649 A).
Regarding claim 3, Walsh teaches the elements of claim 1, as stated above. Walsh does not explicitly teach that the sky tram comprises a probe attached to a first end of the sky tram and a dock attached to a second end of the sky tram. 
However, Hathaway teaches (Fig. 9A-9B): coupled railroad cars comprising a probe (110, 114) attached to a first end of the rail vehicle (24) and a dock (111, 112, 116) attached to a second end of the rail vehicle (24). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a probe and a dock, as taught by Hathaway, respectively onto each end of the sky tram, to connect multiple tram cars into a single unit for coincident transportation of larger groups of passengers to a location. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Wachs (US 3,355,580 A).
Regarding claim 6, Walsh teaches the elements of claim 4, as stated above. Walsh teaches a cable track support (16) that couples two cables (11) together, but does not explicitly teach that the cable track support comprises a light.
However, Wachs teaches (Fig. 1-3): a light source comprising a neon light bulb mounted upon the bottom of each sky tram (claim 5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to provide lighting, as taught by Wachs, on the cable track support, in order to ensure that the cableway system is “clearly visible in the dark for a long distance measured in terms of miles” (col. 1, lines 52-53), thereby preventing any aircraft from blindly running into the cableway support. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Alphonso (US 2,781,001 A).
Regarding claim 7, Walsh teaches the elements of claim 4, as stated above. Walsh further teaches (Fig. 1-2): the plurality of towers (13), but does not explicitly teach that the plurality of towers comprises: a tower comprising an upper arm that extends vertically and horizontally from a base of the tower; and wherein a first end of the support cable is attached to the upper arm and a second end of the support cable is attached to the cable track support.
However, Alphonso teaches (Fig. 1-2): a tower (20) comprising an upper arm (lateral arms 21) that extends vertically and horizontally from a base of the tower (Fig. 2); and wherein a first end of a support cable (22) is attached to the upper arm (21) (Fig. 1) and a second end of the support cable (22) is attached to a cable track support (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a tower comprising an upper arm that extends vertically and horizontally from a base of the tower, as taught by Alphonso, to support two sky trams adjacent to each other on both sides of the tower. 
Further, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to have a first end of the support cable attached to the upper arm and a second end of the support cable attached to the cable track support, as taught by Alphonso, to serve as a stable and secured supporting structure for sky trams of increased loads.  
Regarding claim 8, Walsh teaches the elements of claim 4, as stated above. Walsh further teaches (Fig. 1-2): two cables (11), but does not explicitly teach that at least one cable of the two cables carries electricity to power the plurality of rotors. 
However, Alphonso further teaches (Fig. 6): at least one cable (47) of two cables (47) carries electricity to power a driving motor (46) of the sky tram. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to modify at least one cable of the two cables to carry electricity to power the sky tram, as taught by Alphonso, to continuously power the rotors of the sky tram through a trolley wire throughout a length the track.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Pabst (US 7,549,377 B2).
Regarding claim 11, Walsh teaches the elements of claim 1, as stated above. Walsh does not explicitly teach that the support cable comprises a cable dampener.
However, Pabst teaches (Fig. 1-2): A damper for cableway traction cables (2, 3) comprising a spring (14) and a shock absorber (15). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a cable damper, as taught by Pabst, to prevent unpleasant vibrational waves for the passengers and unacceptable movement of the traction cable (Pabst, col. 1, lines 19-29).
Claims 15-17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Xie et al. (CN 107745715 A, provided with translation).
Regarding claim 15, Walsh teaches the elements of claim 13, as stated above. Walsh does not explicitly teach that the sky tram comprises a mechanical orientation system configured to raise, lower, and roll the sky tram.
 However, Xie teaches (Fig. 1-3): A sky tram (2) comprises a mechanical orientation system (8, 10-11, 13, 15) configured to raise, lower, and roll the sky tram (2)(Fig. 1-3; para. 0037, lines 15-18). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a mechanical orientation system configured to raise, lower, and roll the sky tram, as taught by Xie, to ensure stable operation of the sky tram and that the sky tram runs horizontally during the process of running downhill or uphill (para. 0021). 
The sky tram of Xie is raised and lowered at least in the ends of the sky tram relative to the suspension guide rail (1) when the hydraulic cylinders (13, 15) are engaged (As shown in Figs. 1-3). It can also be reasonably said that the sky tram (2) rolls relative to the suspension guide rail (1) when only one of the hydraulic cylinders (13, 15) engages as shown in Figs. 2 and 3. 
Regarding claim 16, Walsh and Xie teach the elements of claim 15, as stated above. Walsh does not explicitly teach that the mechanical orientation system comprises a plurality of actuators coupled between the truck and a compartment of the sky tram. 
However, Xie teaches (Fig. 1-3): A sky tram (2) comprises a mechanical orientation system (8, 10-11, 13, 15) comprising a plurality of actuators (13, 15) coupled between a truck (3) and a compartment (2) of the sky tram. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a mechanical orientation system with a plurality of actuators configured to raise, lower, and roll the sky tram, as taught by Xie, to ensure stable operation of the sky tram and that the sky tram runs horizontally during the process of running downhill or uphill (para. 0021). 
Regarding claim 17, Walsh and Xie teach the elements of claim 15, as stated above. Walsh does not explicitly teach that the mechanical orientation system comprises a plurality of linkages coupled between the truck and a compartment of the sky tram; and the linkages have a fixed length.
However, Xie teaches (Fig. 1-3): A sky tram (2) comprises a mechanical orientation system (8, 10-11, 13, 15) comprising a plurality of linkages (4, 10, 11) coupled between the truck (3) and a compartment (2) of the sky tram; and the linkages (4, 10, 11) have a fixed length. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a mechanical orientation system with a plurality of fixed length linkages coupled between the truck and a compartment of the sky tram configured to raise, lower, and roll the sky tram, as taught by Xie, to ensure stable operation of the sky tram and that the sky tram runs horizontally during the process of running downhill or uphill (para. 0021). 
Regarding claim 20, Walsh teaches the elements of claim 18, as stated above. Walsh does not explicitly teach that the sky tram comprises a mechanical orientation system configured to raise, lower, and roll the sky tram.
 However, Xie teaches (Fig. 1-3): A sky tram (2) comprises a mechanical orientation system (8, 10-11, 13, 15) configured to raise, lower, and roll the sky tram (2)(Fig. 1-3; para. 0037, lines 15-18). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a mechanical orientation system configured to raise, lower, and roll the sky tram, as taught by Xie, to ensure stable operation of the sky tram and that the sky tram runs horizontally during the process of running downhill or uphill (para. 0021). 
The sky tram of Xie is raised and lowered at least in the ends of the sky tram relative to the suspension guide rail (1) when the hydraulic cylinders (13, 15) are engaged (As shown in Figs. 1-3). It can also be reasonably said that the sky tram (2) rolls relative to the suspension guide rail (1) when only one of the hydraulic cylinders (13, 15) engages as shown in Figs. 2 and 3. 



Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art fails to teach the plurality of towers comprises a first tower, a second tower, and a turn tower positioned between the first and second towers; and a horizontal distance between the turn tower and the cable track is greater than a horizontal distance between the first tower and the cable track. While Walsh further teaches (Fig. 1-3): the cable track (10) comprises a curved portion (Fig. 3); the plurality of towers (13, 17) comprises a first tower (13), a second tower (13), and a turn tower (17) positioned between the first and second towers (Fig. 3), the examiner finds no obvious reason to modify Walsh’s tower configuration such that a horizontal distance between the turn tower and the cable track is greater than a horizontal distance between the first tower and the cable track, since Walsh’s cable track curves vertically instead of horizontally. Such a modification would require improper hindsight reasoning. 
Regarding claim 12, the prior art fails to teach that the cable dampener comprises: a cable dampener body; an elastic element disposed within the cable dampener body; and wherein an end of the support cable is coupled to the elastic element and the cable dampener body is coupled to a cable track support of the cable track. While Pabst (US 7,549,377 B2) teaches (Fig. 1-2): A damper for cableway traction cables (2, 3) comprising a spring (14) that may be interpreted as the elastic element disposed within a cable dampener body (12)(Fig. 1), wherein the cable dampener body (12) is coupled to a cable track support (9) of a cable track (Fig. 1), Pabst does not teach that an end of a support cable  is coupled to the elastic element. Further, the examiner finds no obvious reason to modify the primary reference Walsh such that there is a cable dampener comprising an elastic element disposed within a cable dampener body for coupling the support cable with the cable track support of the cable track. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-1360097-A: Teaches the vehicle body 1 is raised and lowered by the pairs of cables 15 and 16 by winding and unwinding on the drums 5 and 7, that the drums 5 and motor 6 are manually controlled by the rheostat 4- and the drums 7 and motor 8 are automatically controlled by the gyroscope in connection with the rheostat 9. 
US-1798852-A: Teaches that carriers may be balanced and kept in the proper position while in operation, and which may be provided with suspension cars having driving wheels or the like which are provided with hard rubber or pneumatic tires adjacent the guile rail; the said carriage being provided with propelling means. 
US-1986845-A: Teaches a monorail vehicle having a rotor (Fig. 2) comprising a vane (6) that articulates to provide tilting force to the vehicle. 
US-2633054-A: Teaches an apparatus for taking motion pictures of a horse race along a race track having at least one curved portion comprising a plurality of spaced towers positioned alongside said race track, an aerial cableway including two substantially parallel cables tautly sustained by said towers and substantially following the, contour of said race track, and a hammock-like sector" adjacent said curved portion sustained between two successive towers including a chord stretched tautly between said two towers. 
US-3457876-A: Teaches the electrical source of energy enters the cable take-up motor 33, located on its support 25, by the way of the power control cables 19 which in turn activates the take-up drive shaft 34 and gear box 35 which rotates the spring loaded pickup drums 36 and 43 on their support 32, pulling taut the vertical lift cables 37, the hydraulic line 23 and the electrical control cables 19 on their pulley systems 18 causing the coach or unit 7 to rise to any given level between the ground and the support rail 6. 
US-20190241202-A1: Teaches a transportation system for transporting passenger and freight, said system including an overhead fixed multiple-rope ropeway with autonomous self-driven cabs suspended from the ropeways, propulsion provided by onboard electric motors powering external pitch controllable blade propellers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617